JACOBSON, Chief Judge, Division 1.
This appeal raises the same legal issue decided this date in Henshaw v. Mays, Ariz.App., 512 P.2d 604, that is, whether a workman who is injured in the course of his employment and who receives compensation under the Workmen’s Compensation Act, may, after one year, having obtained an assignment from the compensation carrier of all its rights maintain an action against the alleged third party tortfeasor.
On March 25, 1970, plaintiff-appellant, Lester Edward Sargent, while in the employ of Sanner Contracting Company, was injured as the result of the alleged negligence of the defendant-appellees, Hallcraft Homes, Inc., and Cecil F. Perkins Co., Inc. The plaintiff applied for and obtained workmen’s compensation benefits from the State Compensation Fund and subsequently received an assignment from the Fund of all the rights it held under A.R.S. § 23-1023.
Approximately 13 months following the accident, the plaintiff brought an action in tort against the defendants. The trial court granted defendant’s motion for summary judgment on the basis that A.R.S. § 23-1023, subsec. B barred plaintiff’s cause of action where it was instituted more than one year after the cause of action accrued.
For the reasons stated in Henshaw v. Mays, supra, the judgment of the trial court is reversed and the matter remanded for further proceedings.
EUBANK, P. J., and HAIRE, J., concur.